ORDER
PER CURIAM:
William “Jay” Oster appeals from his conviction following jury trial for second-degree murder, section 565.021, RSMo 1994, and his sentence of thirty years imprisonment. Mr. Oster raises one point on appeal. He claims that the trial court committed plain error in overruling his motion to suppress statements made during an interview with law enforcement officers on September 5, 1998, and in admitting these statements as evidence at trial. The judgment of conviction is affirmed. Rule 30.25(b).